Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Roe (US 5,263,513) and AMOT CONTROLS CORP (FR 1376217 A, hereafter “Amot”) are considered the closest prior art.
Roe discloses a control valve comprising: a housing defining a first bore and a second bore; and a control spool accommodated in the first bore in such a way as to be movable along a longitudinal axis, the control spool having a first neck portion and a second neck portion, each of which has a reduced diameter in comparison with the first bore, the control spool resting in a sealing manner against the first bore between the first and the second neck portions and defining a first control edge and a second control edge, which are spaced apart from one another in a direction along the longitudinal axis and which each extend in the form of a ring around the longitudinal axis, wherein the second bore, which opens transversely to the longitudinal axis into the first bore such that, together with the first and second control edges, the second bore defines a first orifice and a second orifice, which can be adjusted by moving the control spool, wherein a first reference plane and a second reference plane are each oriented perpendicularly to the longitudinal axis, the first reference plane defined by the first control edge when the first orifice is just closed by the first control edge, and the second reference plane defined by the second control edge when the second orifice is just closed by the second control edge.
Amot discloses a control valve wherein at least one radial recess different from the second bore is provided in the first bore between the first and second reference planes in the direction of the longitudinal axis.
Neither Roe nor Amot anticipate or render obvious a control valve wherein a maximum axial extent of the at least one radial recess along the longitudinal axis, measured from a third plane perpendicular to the longitudinal axis and including an axis defined by the second bore is less than a maximum axial extent of the second bore as measured from the third plane to an intersection of the first and second bores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753